

116 HRES 128 IH: Recognizing Black History Month and the contributions of Harlem to American history and culture.
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 128IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Espaillat submitted the following resolution; which was referred to the Committee on Education and Labor, and in addition to the Committees on the Judiciary, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing Black History Month and the contributions of Harlem to American history and culture. 
Whereas the celebration of Black History Month every February is an integral way to recognize and appreciate the multitude of progress that has been made in the African-American community; Whereas during Black History Month, we reflect upon the works and teachings of historic figures such as Harriet Tubman, Ella Fitzgerald, James Brown, James Baldwin, Madam C.J. Walker, Malcolm X, Maya Angelou, and Langston Hughes, to the modern day contributions of civil rights leaders and icons of the 21st century including the esteemed former President Barack Obama, Reverend Al Sharpton, Henry Louis Gates, Jr., Ava DuVernay, Oprah Winfrey, and many others; 
Whereas Black History Month is celebrated in communities around the Nation and especially throughout New York’s 13th Congressional District with its rich culture of inclusion and diverse heritage, and particularly in Harlem neighborhood, which is recognized around the Nation and the world for its historic landmarks and legacy of social revolution and artistic expression of the African-American community; Whereas Harlem, specifically, has made immense contributions to America’s culture and historical foundations due to individuals such as Langston Hughes, W.E.B. Du Bois, Duke Ellington, Romare Bearden, Zora Neale Hurston, and many more key figures; and 
Whereas Black History Month gives us a platform to recognize the numerous parts of our country that would not be present today without the contributions of the African-American people in the areas of music, arts and entertainment, education and technology, business and policy, and our Nation’s Armed Forces: Now, therefore, be it That the House of Representatives— 
(1)recognizes Black History Month and the contributions of Harlem to American history and culture; and (2)recognizes the fact that there is much more improvement that is yet to be made, and our efforts must continue to ensure equal representation and diversity within our Nation’s workforce, to address the significant racial disparities within the criminal justice system, to tackle the absence of equitable resources for health care and treatment, and to create educational opportunities that lead to achievement for minority youth, and while we have made significant progress as a Nation, much work remains in our efforts to ensure full representation, equality, and fairness for all individuals regardless of race. 
